Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 3, 2014

                                    No. 04-14-00488-CV

                          IN THE INTEREST OF T.F., A CHILD,

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-PA-02356
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
         Appellant father’s brief was due in this accelerated appeal on November 24, 2014.
Because no brief was filed, on December 1, 2014, this court rendered an order requiring
appellant father to file his brief on or before December 11, 2014. On December 2, 2014, after
our order issued, appellant father filed a motion to extend time to file his brief. We DENY the
motion as moot. Per our December 1, 2014 order, appellant father’s brief is due on or before
December 11, 2014.


                                                   ___________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court